Citation Nr: 0801008	
Decision Date: 01/10/08    Archive Date: 01/22/08

DOCKET NO.  05 33-670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Evaluation of post-traumatic stress disorder, currently rated 
at 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968 and from January 1978 to March 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision rendered by the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veteran Affairs (VA), which granted service 
connection for PTSD and assigned a rating of 50 percent 
disabling, effective July 28, 2004.  


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by depression; panic attacks; flashbacks; 
nightmares; intrusive memories; exaggerated startle response; 
increased arousal and social isolation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD has not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic 
Code (DC) 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

        Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA by letter 
dated in August 2004, prior to the initial adjudication of 
the claim.  The letter provided adequate notice with respect 
to the evidence necessary to establish entitlement to service 
connection.  In Dingess, the U.S. Court of Appeals for 
Veterans Claims held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the veteran is challenging the disability evaluation 
assigned following the grant of service connection.  In 
Dingess, the U.S. Court of Appeals for Veterans Claims held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, supra. at 490-191.  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  
In connection with the current appeal, available service 
records and pertinent post service medical records have been 
obtained.  The appellant has not identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).

Accordingly, the Board will address the merits of the claim.  

        Legal Criteria and Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found.  In other words, 
the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001), see also Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  A disability may 
require re-evaluation in accordance with changes in a 
veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2006).  After careful review of the evidentiary 
record, the Board concludes that the veteran's PTSD has not 
significantly changed and a uniform evaluation is warranted.  

The severity of the veteran's PTSD is determined by 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Under this code, a 50 percent 
rating requires occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
a flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.

A Global Assessment of Functioning (GAF) score is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  This is more commonly referred to 
as DSM-IV.

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  A GAF of 41 to 50 is indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifter) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  A GAF of 61 
to 70 is indicative of some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2007). In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra. at 54.

In the present claim, the veteran seeks a disability rating 
in excess of 50 percent for PTSD.  As will be explained 
below, the preponderance of the evidence is against the 
claim.  

In November 2004, the veteran was evaluated for PTSD.  During 
this evaluation, the veteran reported that he re-experienced 
military events in the form of dreams.  The veteran reported 
that when he first returned home from service he had several 
episodes of road rage, and that he had no friends and did not 
know how to deal with people socially.  The veteran reported 
that he worked for the post office for 20 years.  He also 
reported that he never attempted suicide, but he had thought 
of it often and even dreamed of being in a coffin.  

Although it was noted that the veteran hallucinates and still 
hears the sound of incoming fire, the examiner noted the 
veteran did not have real delusions.  The examiner noted that 
the hallucinations occur several times a week and increased 
in frequency since the war in Iraq started.  It was also 
noted that there was no impairment of thought processes of 
communication.  The examiner noted that the veteran was 
oriented to time, place and person, and that he did not have 
any real memory loss.  However, since turning 50 the veteran 
has experienced delayed recall.  It was noted that the 
veteran lacked obsessive or ritualistic behavior and 
irrelevancies or illogicalities.  

The examiner noted that the veteran had panic attacks almost 
every day.  However, they occurred most often at work. 
According to the examiner, the veteran looked and verbalized 
depression and distrusted his ability to control his temper.  
The examiner further noted that the veteran found himself 
having problems with authority and a feeling of distrust for 
how he would function if something unexpected happened.  
However, the examiner noted that the veteran was quite 
functional in raising his three children successfully, and 
maintaining his marriage and work situation.  

The examiner diagnosed the veteran with PTSD with depression.  
The examiner found the veteran mentally competent for VA 
purposes to manage his VA benefits.  It was noted that the 
veteran had depression; panic attacks; flashbacks; poor sleep 
with nightmares; poor concentration; intrusive memories; 
exaggerated startle response; increased arousal and social 
isolation.  The veteran's GAF score was 55.  

Outpatient VA records dated from August 2004 to April 2005 
note that the veteran had panic attacks since 1995 and that 
he was depressed.  It was reported in April 2005 that the 
veteran took three weeks off from work because of the panic 
attacks.  The veteran's panic attacks increased when he was 
assigned a new duty at work.  It was also noted that the 
veteran had increased dreams, nightmares and memories of 
Vietnam.  The veteran attributed the increase symptoms to 
"opening the door to the past."  

In a February 2006 compensation and pension examination for 
PTSD, it was noted that the veteran had a clean and neatly 
groomed appearance, and that he was appropriately dressed and 
maintained minimum personal hygiene.  The veteran was 
described as easily distracted.  It was noted that the 
veteran was able to do his serial 7's, but he was unable to 
spell a word backward and forward.  The veteran reported 
forgetfulness and discussed being reprimanded at work for 
neglecting his responsibilities.  The veteran was oriented to 
person and place, but not time.  It was noted that the 
veteran was goal directed, coherent and did not have 
delusions.  The veteran was found to have moderate sleep 
impairment, panic attacks and mild inappropriate behavior.  
It was also noted that the veteran did not have obsessive or 
ritualistic behavior, episodes of violence, or suicidal or 
homicidal ideations.  The veteran's remote memory was normal, 
his recent memory was moderately impaired and his immediate 
memory was mildly impaired. 

The veteran was diagnosed with chronic PTSD.  The examiner 
noted that since the veteran's last PTSD examination there 
had been changes in his functional status and quality of 
life.  The veteran's GAF score was 55. 

After a careful review of the evidence the Board finds that 
an evaluation in excess of 50 percent disabling for PTSD is 
not warranted.  The veteran's PTSD is manifested by 
depression; panic attacks; flashbacks; nightmares; poor 
concentration; intrusive memories; exaggerated startle 
response; increased arousal and social isolation.  The Board 
finds that the evidence as a whole demonstrates that the 
veteran's symptoms are adequately addressed by the currently 
assigned 50 percent evaluation and that the criteria for a 70 
percent evaluation or higher are not met for this period.  
There is no indication of obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; or the inability to establish and maintain effective 
relationships.  

The Board recognizes that during the veteran's first VA 
examination it was noted that he thought about suicide and 
even dreamed of being in a coffin.  However, the veteran's 
outpatient records and second VA examination are negative for 
any reports of suicidal thoughts or findings of suicidal 
ideation.  Thus, the November 2004 report appears to be 
isolated, and his PTSD is not shown to be manifested by 
suicidal ideations throughout most of the period that this 
appeal has been pending.  Furthermore, although the veteran 
has panic attacks this is specifically contemplated by the 50 
percent rating.  The veteran is not shown to experience near 
continuous panic attacks that are so severe as to affect his 
ability to function independently, appropriately, and 
effectively.  

The evidence also demonstrates that the criteria for a 100 
percent evaluation are not met for this period.  There is no 
indication of occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
memory loss for the names of close relatives, own occupation, 
or own name.

The Board notes that the veteran is competent to report that 
his PTSD is worse. However, he is not a medical professional 
and his opinion is not competent in regard to matters 
requiring medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Rather, the more probative evidence 
consists of that prepared by neutral skilled professionals, 
and such evidence demonstrates that an evaluation in excess 
of 50 percent for PTSD is not warranted.  The Board also 
notes that its conclusion is consistent with veteran's GAF 
score which are indicative of moderate symptoms for PTSD.  
Although the veteran was assigned a GAF score of 45 and 48 on 
two occasions during outpatient examinations, his two VA 
examinations and remaining outpatients records consistently 
showed a GAF score between 51 and 60.  The veteran received a 
GAF score of 55 during his November 2004 and February 2006 VA 
examinations, and a GAF score of 51 during April 2005 
outpatient examinations. 

In sum, the Boards finds that a rating in excess of 50 
percent for PTSD is not warranted.  

ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


